         Case 1:20-cv-03478-CRC Document 36 Filed 04/30/21 Page 1 of 4


JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division

TYLER M. ALEXANDER (CA 313188)
Trial Attorney
Natural Resources Section
Environment & Natural Resources Division
P.O. Box 7611
Washington, D.C. 20044-7611

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 DIAMOND A RANCH, WESTERN            )
 DIVISION, L.L.C., et al.,           )
                                     )
 Plaintiffs;                         )
                                     )
           v.                        )     Case No. 1:20-CV-03478-CRC
                                     )
 ALEJANDRO MAYORKAS, et al.,         )
                                     )
 Defendants.                         )
 ___________________________________ )

    NOTICE OF DECISION BY THE DEPARTMENT OF DEFENSE TO CANCEL
    BORDER WALL PROJECTS UNDERTAKEN PURSUANT TO 10 U.S.C. § 284
                          AND 10 U.S.C. § 2808
         Case 1:20-cv-03478-CRC Document 36 Filed 04/30/21 Page 2 of 4


       Defendants hereby provide notice that the Department of Defense has decided to cancel

all border wall projects undertaken pursuant to 10 U.S.C. § 284 and 10 U.S.C. § 2808.

           A. Section 284 Projects

       In fiscal years 2019 and 2020, the Department of Defense authorized 38 border wall

projects and segments pursuant to 10 U.S.C. § 284(b)(7) based on multiple requests for

assistance from the Department of Homeland Security. Tucson A-5, the project at issue in this

case, was one of those projects. In furtherance of the Proclamation issued by the President on

January 20, 2021, see Proclamation 10142, 86 Fed. Reg. 7225, the Deputy Secretary of Defense

has directed the Acting Secretary of the Army to take immediate action to cancel all § 284

projects. See Action Memo re: Department of Defense Actions Implementing Presidential

Proclamation 10142 & Tab A (April 30, 2021) (attached as Exhibit 1). The Department of the

Army is authorized to use funds transferred for the § 284 projects to pay contract termination

costs, including suspension and demobilization costs. See Action Memo, Tab A. The

Department of the Army also may use transferred funds for activities necessary to make

permanent any urgent measures that were needed to avert immediate physical dangers during

the pause directed by § 1(b) of Proclamation 10142. Id.

       The funds transferred for the § 284 projects were available for obligation only during the

fiscal year in which they were transferred, and thus have expired. See Action Memo at 2;

Department of Defense Appropriations Act, 2019, Pub. L. No. 115-245, 132 Stat. 2982, § 8003

(“No part of any appropriation contained in this Act shall remain available for obligation

beyond the current fiscal year, unless expressly so provided herein.”); Department of Defense

Appropriations Act, 2020, Pub. L. No. 116-93, 133 Stat. 2317, § 8003 (same). Any unexpended

expired funds will remain in the Operation and Maintenance, Army, account, and are available

to liquidate obligations properly chargeable to the fiscal year during which the funds were

available for obligation (e.g., contract termination costs). See Action Memo at 2; 31 U.S.C.

                                                1
         Case 1:20-cv-03478-CRC Document 36 Filed 04/30/21 Page 3 of 4


§ 1553(a). After five years, the account will be closed and any remaining balance in the account

will be cancelled. See Action Memo at 2; 31 U.S.C. § 1552(a).

       The Deputy Secretary of Defense also issued a memorandum to the Secretary of

Homeland Security stating that the Department of Homeland Security will accept custody of

border barrier infrastructure constructed pursuant to § 284, account for such infrastructure in its

real property records, and operate and maintain the infrastructure. See Action Memo, Tab B.

           B. Section 2808 Projects1

       On September 3, 2019, the Secretary of Defense authorized 11 border barrier military

construction projects pursuant to 10 U.S.C. § 2808(a), as made available in the declaration of a

national emergency at the southern border in Proclamation 9844, 84 Fed. Reg. 4949 (Feb. 15,

2019). On January 20, 2021, the President declared that the national emergency “is terminated

and that the authorities invoked in that proclamation will no longer be used to construct a wall at

the southern border.” Proclamation No. 10142. Section 2808(f) provides that “[t]he authority

described in subsection (a) shall terminate with respect to any war or national emergency at the

end of the war or national emergency.” The Deputy Secretary of Defense has therefore

determined that the authority provided in § 2808 is no longer available, and no further

construction may be undertaken pursuant to § 2808. See Action Memo at 1 & Tabs A, E.

       Accordingly, the Deputy Secretary has directed the Department of the Army to take

immediate action to: (1) cancel all § 2808 border barrier construction projects, including

executing the necessary contract actions and providing requisite congressional notification; (2)

coordinate with the Department of the Interior to relinquish any lands withdrawn for § 2808

construction; and (3) coordinate with the Department of Homeland Security to transfer



1
  Tucson A-5 was authorized under 10 U.S.C. § 284, not 10 U.S.C. § 2808. Defendants include
information on the cancellation of the § 2808 projects to conform to the notices filed in other
courts and for completeness.

                                                 2
         Case 1:20-cv-03478-CRC Document 36 Filed 04/30/21 Page 4 of 4


administrative jurisdiction over other Federal property. See Action Memo at 2 & Tab A. The

Department of the Army is authorized to expend military construction funds made available for

the § 2808 projects only to pay contract termination costs, including suspension costs. See

Action Memo, Tab A.

       The Deputy Secretary has further directed that approximately $2.1 billion associated

with unawarded § 2808 contracts be released immediately to the relevant Department of

Defense components for use on military construction projects that were deferred to fund the

§ 2808 projects. See Action Memo at 1–2 & Tab A. Any additional funds that become

available following termination or de-scoping of awarded § 2808 contracts also will be released

for use on deferred military construction projects. Id.

                                               ***

       The review process called for in Proclamation 10142 otherwise remains ongoing and the

relevant federal agencies are continuing to coordinate on developing the plan required by section

2 of the Proclamation. Defendants will notify the Court and parties when that process is

complete.

       Submitted this 30th day of April, 2021,

                                                  JEAN E. WILLIAMS
                                                  Acting Assistant Attorney General
                                                  U.S. Department of Justice
                                                  Environment & Natural Resources Division

                                                  /s/ Tyler M. Alexander
                                                  TYLER M. ALEXANDER
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Tel: (202) 305-0238
                                                  Fax: (202) 305-0506
                                                  tyler.alexander@usdoj.gov

                                                  Attorneys for Defendants


                                                 3
